Lynn, J.,
concurring specially. I agree with the majority that State v. Williams, 137 N.H. 343 (1993), should be overruled prospectively and that the defendant’s conviction should be affirmed. I write separately, however, because I arrive at the first decision on somewhat different grounds than the majority.
As an initial matter, although I agree with the majority that our post-Williams decisions have made it difficult to determine in exactly what circumstances the jury instruction it requires is mandated, I am less skeptical than the majority about the applicability of Williams to the facts of this case. I believe that, absent the defendant’s discovery violation, even a narrow reading of Williams would have entitled the defendant to the instruction. This was a case involving sexual assaults that occurred on a single discrete occasion. Absent any suggestion in the record that the date shown on the photograph was incorrect, once the victim acknowledged that the photo was taken during the same overnight visit when the assaults occurred, it became clear that, if the allegations were true, the assaults must have occurred outside the four-month time span alleged in the indictments.
I
In analyzing whether Williams should be overruled, the majority cites the four-factor test taken from Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 854 (1992), and first utilized by this court in Jacobs v. Director, New Hampshire Division of Motor Vehicles, 149 N.H. 502, 505 (2003). See also State v. Holmes, 154 N.H. 723, 724-25 (2007). While I agree that the four factors are appropriate considerations, and also agree, as the majority acknowledges, that “no single factor is wholly determinative . . . because the doctrine of stare decisis is not one to be either rigidly applied or blindly followed,” ante at 534 (quotations omitted), I deem it equally important to point out that we have never indicated these *544four are the only factors to be considered1 More than eighty years ago, in Smith v. Twin State Gas & Electric Company, 83 N.H. 439 (1928), Justice Allen eloquently set forth the guiding principles that have properly governed our application of the doctrine of stare decisis ever since: *545Id. at 447-48; see also Amoskeag &c. Co. v. Dartmouth College, 89 N.H. 471, 474-75 (1938) (“The doctrine [of stare decisis] is not a barrier which prevents us from correcting prior judicial errors; it prevents changes only when in our judgment it is better to suffer an error to persist than it is to undergo the hardships which would result from its correction. The question of when the doctrine should be applied and when not is fundamentally one for the discretion of this court.”), superseded by statute on other grounds, as stated in In re Robbins Estate, 116 N.H. 248, 249 (1976); accord Helvering v. Hallock, 309 U.S. 106, 119 (1940) (“[S]tare decisis is a principle of policy and not a mechanical formula of adherence to the latest decision”).
*544While the stability of the law does not require the continuance of recognized error, it does call for settlement of principle and consistency of ruling when due consideration has been given and error is not clearly apparent. In the effort of the law to establish and enforce principles of reasonable justice, difficulties of application in individual cases are naturally encountered, and a borderland is found where the division line between duty and its absence, between recovery and its denial for harm done, is not readily subject to accurate survey. But a line established by a survey properly made is better than a shifting one. While the growth and development of the law means that it shall be elastic, it does not mean that it shall be fragüe.
*545In addition to the four Casey factors, among other considerations which both this court and the United States Supreme Court have regarded as important in determining whether to overrule a prior decision are the following: (5) the antiquity of the precedent;2 (6) whether it rested on constitutional, rather than statutory or common law, grounds;3 (7) whether the precedent was “joined by a strong majority of the court”4 or instead “decided by the narrowest of margins, over spirited dissents challenging [its] basic underpinnings”;5 and (8) whether the precedent is well-reasoned.6 The cases from this court cited in footnotes 2-4 and 6 refute the majority’s assertion that consideration of these additional factors somehow represents an “expansion of] our stare decisis analysis,” ante at 539; on the contrary, these factors have been part of our stare decisis jurisprudence for *546many years, and it is the majority that now seeks to constrict that jurisprudence in favor, apparently, of a “four-factor-only” test.7 If, on the other hand, what this assertion means to imply is that Jacobs somehow overruled sub silencio all our earlier stare decisis cases insofar as they considered factors other than the four addressed in that case, the majority is faced with an obvious problem: Jacobs conducted no analysis that even attempted to demonstrate why the stare decisis factors considered in these earlier precedents should be abandoned. In other words, to accept this proposition one would have to assume that, although the court in Jacobs was specifically focused on the importance of adhering to precedent, it had no compunction about effectuating a wholesale abandonment of precedent when it came to the doctrine of stare decisis itself. See 20 Am. JUR. 2d Courts § 134 (2005) (“a case is not binding precedent on a point of law where the holding is only implicit or assumed in the decision but is not announced”).
The majority expresses particular consternation over the prospect that precedent can be abandoned based on the fact that it was not well-reasoned. While acknowledging that our case law has found unsound reasoning relevant in assessing whether to overrule a prior decision, the majority asserts that poor reasoning is merely the starting point for determining if a stare decisis analysis is required rather than a factor in the analysis. But whether one characterizes poor reasoning as a prerequisite to stare decisis analysis or a factor in the analysis is largely a matter of semantics and of little practical importance. To be clear, I do not suggest that precedent may be overruled merely because it is poorly reasoned. However, almost by definition, a poorly reasoned decision is apt to produce injustice — a consequence inimical to the very purpose for which courts exist. See, e.g., Citizens United v. Federal Election Com’n, 130 S. Ct. 876, 904 (2010) (overruling Austin v. Michigan Chamber of Commerce, 494 U.S. *547652 (1990), based, in part, on its “wholly foreign concept,” Buckley v. Valeo, 424 U.S. 1, 48-49 (1976), that the government has a legitimate interest in suppressing First Amendment rights in order to “equalize[] the relative ability of individuals and groups to influence the outcome of elections” (citations omitted)). Because there obviously is no intrinsic value in perpetuating injustice, where, as here, a poorly reasoned decision yields such a result and where, also as here, there are no legitimate competing reliance interests the upsetting of which would produce harm of a greater magnitude, overruling the decision is entirely consistent with the proper role of the judiciary. See Kozel, Stare Decisis as Judicial Doctrine, 67 WASH. & Lee L. Rev. 411, 466 (2010) (opining that the real question to be decided whenever stare decisis is raised is: “Does the importance of reaching the correct result on the merits outweigh the basket of aggregated reliance interests that would be upset?”); Citizens United, 130 S. Ct. at 920 (Roberts, C.J., concurring) (“we must balance the importance of having constitutional questions decided against the importance of having them decided right”).
II
The majority predicates its decision to overrule Williams on three of the Casey factors: (1) the unworkability of the decision; (2) developments in the law since Williams was decided; and (3) the absence of justifiable reliance interests (except for those who have already proceeded to trial, whose interests will be protected by the prospective nature of the decision). I agree with the majority’s analysis of the first and third factors, but I am not persuaded by its treatment of the second factor. I do agree, of course, that, since Williams was decided, Superior Court Rule 98 has been amended to add section J, which gives the court explicit authority to impose sanctions for discovery violations. But insofar as the majority suggests that this change supports overruling Williams because it provides an alternative remedy to address problems resulting from discovery lapses by the State, see ante at 537-38,1 am aware of no case in which an issue regarding the Williams instruction has arisen in which the prosecution had withheld discovery from the defense regarding the time frame during which the alleged offenses occurred. Instead, from all that appears, the recurrent problem that likely spawns most Williams issues is the inability of a young child to accurately remember the times when incidents of sexual abuse occurred, with the result that the child changes his or her account of the time frame — not infrequently offering a new date or dates for the first time at trial, as much to the surprise of the prosecutor as to the defense. The trial court’s explicit authority, conferred by Rule 98(J), to impose sanctions for discovery violations is not likely to address this phenomenon. *548And while there will certainly be circumstances in which remedies such as prohibiting or striking testimony or granting a continuance would be warranted regardless of whether the prosecutor was at fault, these remedies were available to trial courts long before the adoption of section J of the rule. See State v. Nadeau, 126 N.H. 120, 122-25 (1985) (judge at first trial excluded late-disclosed confession, and judge at retrial allowed confession into evidence only during cross-examination and rebuttal); State v. Spade, 118 N.H. 186, 189-90 (1978) (trial court offered one day postponement of defense case as remedy for allowing State at trial to amend time allegations of indictment).
On the contrary, to the extent developments in criminal discovery law subsequent to Williams have a bearing on whether the case should be overruled, I believe our decisions in State v. Chagnon, 139 N.H. 671 (1995), and State v. Drewry, 139 N.H. 678 (1995), which firmly established that a criminal defendant can be ordered to provide reciprocal discovery (and which were thereafter incorporated into Rule 988), are far more significant. As the facts of this case demonstrate, the Williams rule carries a great potential for mischief. The defendant correctly points out that, although Williams creates a defense somewhat analogous to an alibi, we have never held that a defendant planning to assert a defense based on Williams has an obligation to provide pretrial notice to the State. Cf. SUPER. Ct. R. 100 (defendant intending to rely on an alibi defense must give pretrial notice). Thus, in a case such as this one where the defendant clearly knew from early on that the time span alleged in the indictments was erroneous, the defense — in the absence of the reciprocal discovery obligations imposed by Rule 98 as amended post -Williams — could sit back quietly and then simply “spring” its time-based defense on the prosecution at trial without prior notice. While amended Rule 98’s reciprocal discovery requirements now would probably prevent the most egregious abuses of the Williams rule, it would not prevent all such abuses.8 9 And although the potential for abuse perhaps could be even further reduced by supplementing Rule 98 with an explicit pretrial notice requirement as a prerequisite to seeking a *549Williams instruction at trial,10 such a rule would not remedy what in my view is Williams’ fundamental flaw: it creates a defense out of circumstances that do not at law constitute a defense!
Returning to the stare decisis factors discussed above, but not addressed by the majority, I believe that these factors weigh strongly in favor of overruling Williams. The Williams decision is only eighteen years old — not a particularly long time in the two hundred twenty-six year history of New Hampshire jurisprudence. See Montego v. Louisiana, 129 S. Ct. 2079, 2089 (2009) (weighing twenty-year age of prior decision as factor that cuts in favor of overruling prior precedent). It was predicated on constitutional rather than statutory or common law grounds (i.e., as a means of protecting the defendant’s right to due process and a fair trial). And although it was not decided by “the narrowest of margins,” it was a 4-1 decision that drew a “spirited” (and well-reasoned) dissent by Justice Thayer. Payne v. Tennessee, 501 U.S. 808, 829 (1991); see Williams, 137 N.H. at 348-50 (Thayer, J., dissenting).
But to me, the most compelling reasons for overruling Williams are that its reasoning cannot withstand analysis and that — as the facts of the present case serve to emphasize — it carries the potential to cause a real miscarriage of justice. Notwithstanding Williams’ statement that “[a] defendant’s assertion of a time-based defense, such as an alibi, will not convert time into a material element,” Williams, 137 N.H. at 347, the effect of our ruling did just that, for the instruction we required trial courts to give in such circumstances states that in order for the jury to return a guilty verdict, “the State must prove the offense occurred within the . . . time frame alleged in the indictment.” Id. at 348; see also id. at 349 (Thayer, J., dissenting) (“In my view, [the majority’s] holding makes the time period an element of the offense.”).
As noted above, the facts of this case starkly demonstrate Williams’ ominous implications. By effectively converting time into an element of sexual assault, Williams creates the very real prospect that a defendant can be acquitted of a most serious crime, not because the jury is *550unconvinced of the defendant’s guilt beyond a reasonable doubt, but merely because a young child is not able to accurately relate when the crime occurred. For example, based upon the evidence presented in this case — in particular the dated photograph coupled with the victim’s testimony that the photograph was taken during the visit with the defendant when the assaults occurred — had the jury been given the Williams instruction, it could easily have found that the defendant committed the sexual assaults to which the victim testified, but believed itself duty bound to return verdicts of not guilty because the assaults took place in September 2006, three to four months earlier than the period alleged in the indictments. Such a result would represent a fundamental failure of our justice system.11
Williams’ reasoning cannot withstand critical scrutiny. In particular, I believe there are alternatives to the remedy fashioned in Williams that provide adequate protection for a defendant’s legitimate interests in defending against accusations that cover an extended period of time. Before describing these alternatives, however, I think it important to make clear what is and what is not the proper office of a lack of opportunity defense. Given that the timing of a sexual assault is not — absent statute of limitations or victim age requirements — an element of the crime, proof that the defendant had no access to the victim during the time span alleged in the indictment properly constitutes a “defense” to the charge only insofar as it may reasonably support an inference that the defendant had no access to the victim at all during any time when the offense could have occurred, or that it otherwise undercuts the State’s evidence or the credibility of the State’s witnesses. Such evidence does not constitute a defense where it merely persuades the jury that the crime occurred at a different time than alleged in the indictment. The weight and import of the proofs regarding lack of opportunity are clearly factual issues for the jury to resolve. The Williams instruction, however, has the effect of creating a defense as a matter of law for that which in law does not properly constitute *551a defense, ie., that the crime occurred outside the period of time alleged in the indictment. By adding an extra element which is not included within the statutory definition of the crimes, Williams improperly intruded upon the legislature’s prerogative to define criminal conduct. See State v. Rix, 150 N.H. 131, 134 (2003) (“It is the province of the legislature to enact laws defining crimes and to fix the degree, extent and method for punishment.” (quotation omitted)).
There are four readily identifiable alternatives to address the difficulty the Williams instruction was designed to remedy. First, the defendant facing an indictment alleging an extended time period can file a pretrial motion for a bill of particulars. A critical difference between a bill of particulars and the Williams rule is that a bill of particulars is a pretrial filing and thus provides the State advance notice that time is a significant issue in the case. If a bill of particulars is granted as to time, the State is then required to prove the time frame specified therein beyond a reasonable doubt if a failure to do so “would prejudice the defendant by surprising him at trial, impairing his ability to prepare a defense, or impairing his constitutional protection against double jeopardy.” State v. French, 146 N.H. 97, 102 (2001).
A second alternative remedy to the Williams instruction is the tried and true one of confrontation and cross-examination. See State v. Dixon, 144 N.H. 273, 278 (1999). In cases involving allegations of sexual assault against a young victim, there will undoubtedly be instances in which the State is unable to furnish a bill of particulars containing specifics as to time because the victim cannot provide more detailed information than is stated in the indictment. While the State cannot be “required to arbitrarily select exact dates in order to furnish the defendant with an alibi defense,” id. at 276, even in this situation the defendant is not totally deprived of the ability to present a legitimate defense. For regardless of whether the State is required to prove the exact dates specified in the indictment, the defendant always retains the ability to confront and cross-examine the victim, and any corroborating witnesses, about when the alleged offense occurred. Through cross-examination and/or proofs adduced in the defense case, the defendant may expose any discrepancies between the trial testimony or pretrial statements of the victim or other witnesses about when the assaults allegedly occurred, and evidence regarding the times when the defendant had access to the victim, and urge that such discrepancies undermine the credibility of the State’s witnesses and raise reasonable doubt as to whether the defendant committed the charged assaults. As noted previously, the absence of a Williams instruction merely ensures that, where the jury does not find that any such time discrepancies undermine proof of the *552defendant’s guilt beyond a reasonable doubt, the jury will not be compelled to return a not guilty verdict merely because it concludes the victim or the State got the date wrong.
A third remedy, already discussed, is the trial court’s ability to grant a continuance of the trial. This remedy is most likely to be appropriate where, for example, the State learns of a date discrepancy shortly before trial and seeks to amend the indictment to correct the problem. In such circumstances, the trial court has ample authority to prevent prejudice to the defendant by continuing the trial so as to give the defendant an opportunity to meet the new allegations. See State v. Cromlish, 146 N.H. 277, 285 (2001); Spade, 118 N.H. at 190.
Fourth, the trial court can declare a mistrial. Although this alternative is not to be employed lightly, a mistrial may be appropriate in extreme situations, where the defendant can demonstrate that a mid-trial change of course by the victim or other prosecution witnesses concerning the time when the alleged assault occurred surprised the defendant and seriously prejudiced the defense case “to the extent that justice may not be done if the trial continues to a verdict.” State v. Sammataro, 135 N.H. 579, 582 (1992) (quotation omitted). An example of such a situation would be one in which, after proof is exposed at trial suggesting that the defendant did not have access to the victim during the time span alleged in the indictment, the victim not only acknowledges that the crime could have occurred outside the time span, but also purports to offer previously undisclosed corroborating details to substantiate that the crime did in fact occur during the time when the defendant had access to the victim.
In sum, given the significant cost of a potential miscarriage of justice that the Williams rule imposes, and the readily available alternative remedies for the time span difficulty that Williams attempts to ameliorate, I am persuaded that Williams must be prospectively overruled and I therefore concur with the majority decision.

 It also is worth noting that, even after we first adopted the Casey factors in Jacobs, we have not always considered those factors in deciding whether to overrule precedent. For example, in State v. Miller, 155 N.H. 246 (2007), the issue was whether we should overrule State v. Gordon, 146 N.H. 258 (2001), insofar as the latter case had held that in order to cross-examine a victim about prior allegations of sexual assault a defendant must demonstrate clearly and convincingly that the prior allegations were false. After concluding that this part of our Gordon decision was erroneous, we overruled it in Miller without any discussion of the Casey factors, stating simply: “While we recognize the value of stability in legal rules, we have also acknowledged that the doctrine of stare decisis is not one to be either rigidly applied or blindly followed. The stability of the law does not require the continuance of recognized error.” Miller, 155 N.H. at 251 (quotation omitted).
Similarly, in State v. Duran, 158 N.H. 146 (2008), the issue was whether we should overrule the holding in State v. Harnum, 142 N.H. 195 (1997), that a defendant was entitled to pretrial confinement credit only for the time spent awaiting and during trial while in the custody of New Hampshire authorities. Although Duran cited the four-factor test and claimed to apply it, see Duran, 158 N.H. at 153-54, the actual analysis used by the court in that ease makes it plain that we overruled Hamum not because it had become unworkable or a remnant of abandoned doctrine, as the defendant argued, see id. at 154, but principally because we believed the case was badly reasoned. That this is so is demonstrated by the following passages, among others, from the decision: id. (‘We believe there are principles of law the Hamum court did not consider . . . [and] recognize [that] the vast majority of jurisdictions have decided to the contrary . . . .”); id’, (“departure from Hamum is justified because the majority opinion failed to give full consideration to the plain language in RSA 651-A:23”); id. at 155 (“Had the Hamum court properly perceived the significance of that statutory language, it would have been difficult to reach the result it did.”); id. at 156 (“The majority’s reading of the statute was flawed . . . and makes little sense.”); id. at 157 (‘We are unwilling to mechanically apply the principles of stare decisis to allow a decision that was ummg when it was decided perpetuate as a rule of law.” (emphasis added)). The last quoted passage in particular shows that our Duran decision was based not so much on developments occurring after Hamum, but rather on the fact that Hamum was badly reasoned from the outset.


 See Montejo v. Louisiana, 129 S. Ct. 2079, 2088-89 (2009); accord Alonzi v. Northeast Generation Servs. Co., 156 N.H. 656, 659 (2008) (“We do not lightly overrule a case that has been precedent for over twenty five years.”).


 See Patterson v. McLean Credit Union, 491 U.S. 164, 175 n.1 (1989) (“[CJonsiderations of stare decisis have added force in statutory eases because Congress may alter what we have done by amending the statute. In constitutional cases, by contrast, Congress lacks this option, and an incorrect or outdated precedent may be overturned only by our own reconsideration or by constitutional amendment”), superseded by statute on other grounds, as stated in Stender v. Lucky Stores, Inc., 780 F. Supp. 1302, 1305-06 (N.D. Cal. 1992); accord Duran, 158 N.H. at 157 (“stare decisis generally has more force in statutory analysis than in constitutional adjudication because, in the former situation, the legislature can correct our mistakes through legislation” (quotations and brackets omitted)); cf. Brannigan v. Usitalo, 134 N.H. 50, 53 (1991) (stating that stare decisis is “not binding” on a constitutional question).


 Brannigan, 134 N.H. at 53 (citation omitted).


 Payne v. Tennessee, 501 U.S. 808, 828-29 (1991).


 See Citizens United v. Federal Election Com’n, 130 S. Ct. 876, 912 (2010); Payne, 501 U.S. at 827; accord Matarese v. N.H. Mun. Assoc. Prop.-Liab. Ins. Trust, 147 N.H. 396, 400 (2002) (‘Where a decision has proven unworkable or badly reasoned... we will not hesitate to revisit it.” (quotation omitted; emphasis added)); see also Duran, 158 N.H. at 154-57.
As one recent commentator’s analysis indicates, all of the factors discussed in the text can be viewed either as another way of asking “How wrong is the precedent?,” or as being rather imprecise proxies for various kinds of reliance interests that might be upset by overruling the precedent, or as some combination of the two. See Kozel, Stare Decisis as Judicial Doctrine, 67 WASH. & LEE L. REV. 411, 418-21, 449, 465 (2010).


 The majority’s assertion that I have reached out to address issues not raised by the parties fails to take account of the procedural posture of this case. When the case was first briefed and argued before this court, the State had not asserted that Williams should be overruled, and we could have simply affirmed the defendant’s conviction on the grounds that the trial court had appropriately exercised its discretion in conditioning the giving of the Williams instruction on the defendant’s agreement to amendment of the indictments, given the defendant’s discovery violation. We did not follow this course because all members of the court believed Williams was problematic to the proper administration of justice and therefore a ripe candidate for having its continuing validity reviewed. Accordingly, we ordered supplemental briefing on this issue. Given that we raised sua sponte the issue of whether Williams should be overruled, I fail to see any legitimate reasons why we should be precluded from considering all factors that have a proper bearing on that inquiry. Moreover, given the majority’s view that poor reasoning is “the starting point for a stare decisis analysis,” ante at 540, it is hard to understand how the majority could expect not to address this issue on appeal, particularly where the defendant does not concede that Williams was poorly reasoned.


 See Super. Ct. R. 98(B), (C)(2), (D).


 For example, Rule 98 would not cover the situation where the only evidence of the defendant’s non-access to the victim during the time frame alleged in the indictment consists of the defendant’s own testimony, see SUPER. CT. R. 98(C)(2) (defense is not required to make pretrial disclosure of statements of the defendant), and arguably might not capture the situation where there exist no memorialized “statements” of other defense witnesses who would testify at trial to the defendant’s non-access, see SUPER. Ct. R. 98(C)(3) (defining “statement” for purposes of the rule). But cf. State v. Zwicker, 151 N.H. 179, 192 (2004) (holding that trial court did not err in ordering defendant’s counsel to provide State with summary of factual information provided to him by witnesses he planned to call in defense case at trial).


 The pernicious nature of a defense based on Williams is aptly demonstrated by one of the arguments advanced in the defendant’s supplemental brief. As a fallback to its position that Williams should be overruled, the State argues that we should at least impose a pretrial notice requirement before a Williams instruction can be requested. In answer to this argument, the defendant protests: “Once a defendant furnishes notice to the State of its defense, the State likely would seek to extend the period specified in the indictment to encompass the time period identified by the defendant’s evidence, thereby foreclosing the defense.” In other words, the defendant acknowledges that the practical benefit of Williams is largely eviscerated if it is deprived of the element of surprise. Such reasoning is premised on the sort of sporting theory of justice rationale that the Wyoming Supreme Court aptly described as “playing the judicial equivalent of ‘gotcha.’ ” Spagner v. State, 200 P.3d 793, 802 (Wyo. 2009).


 Although it is unnecessary to decide the issue definitively at this time, I also note that the consequence of giving the Williams instruction would appear to be that an acquittal of the defendant would not preclude the State from re-indicting him and trying him a second time. Since Williams effectively makes time an element of the offense, it would logically appear to follow that acquittal of a defendant on an indictment alleging, for example, that a sexual assault occurred between June 1, 2010 and December 1, 2010, in light of evidence adduced by the defense showing non-access during that time frame, would not present a double jeopardy bar to the State charging the defendant with the arguably different crime of committing the same conduct before or after the foregoing period. See State v. Dixon, 144 N.H. 273, 279 (1999) (“The State is barred from prosecuting the defendant for the same type of act during any part of the entire period alleged in the earlier indictments.” (emphasis added)). The prospect that the Williams rule might result in multiple trials, with a concomitant increase in time, expense and uncertainty for all concerned, particularly victims and defendants, is yet another reason to overrule the decision.